Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of refusing a direct order and refusing a pat frisk. As a starting point, we reject petitioner’s contention that the time discrepancy on the misbehavior report warrants reversal. Any minor clerical errors on the form were sufficiently explained during the hearing (see, Matter of Foust v Goord, 262 AD2d 904). With regard to the absence from the misbehavior report of an endorsement from the other correction officer who witnessed the underlying incident, petitioner has shown no prejudice as a result of such omission (see, Matter of West v Costello, 270 AD2d 673, 674).
To the extent that petitioner contends that respondent’s determination is not supported by substantial evidence, we are of the view that the misbehavior report and testimony describing petitioner’s refusal to remove his knee bands so that they could be searched is sufficient to establish petitioner’s guilt (see, Mat*680ter of Thomas v Bennett, 271 AD2d 768). Petitioner’s remaining contentions, including his claim of Hearing Officer bias, have been examined and found to be without merit.
Crew III, J. P., Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.